DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 8/4/2021.
In this amendment, Applicant:
amended claims 20-22, 24, 26, 27, 29, 30, 32, 33, and 35, and
cancelled claim 28.
Claims 20-27 and 29-35 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant’s arguments, see pages 7-8, filed 8/4/2021, with respect to the rejection of claims 20-35 under 35 U.S.C. 112(b) and they are persuasive.  Examiner has withdrawn the rejection of claims 20-35 under 35 U.S.C. 112(b). 

Examiner has fully considered Applicant's arguments, see pages 8-13, filed 8/4/2021, with respect to the rejection of the claims under 35 U.S.C. 103 but they are not persuasive.
On pages 8-10, Applicant restates the amended claim limitations and indicates where these limitations are supported in the specification.  Applicant then, on pages 10-13, discusses the Yi and Juzswik references and suggests that these references do not disclose the amended limitation of “generate a plurality of count values according to the receiver being cycled on and off, each of the plurality of count values being based on an operation time of the receiver 
Examiner respectfully disagrees.  As indicated in detail in the rejection below, the receiver in Yi enters a standby state, which is described as a “discontinuous reception” state and thus does have cycle on and off.  Further, the “units” of the counter in Yi are nominally “seconds”.  However, the count values that are decremented from the counter are determined by multiplying an operation time of the receiver (the last second) by a weight (either 1 or 10).  Thus, the counter is decremented (incremented in the combination) faster or slower (through the use of the weight) depending on the power consumption state of the receiver.  Examiner asserts that the combination of Yi and Juzswik renders the amended claims obvious, as indicated in detail below.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 20-23 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0088910 to Yi et al in view of U.S. Patent 7,714,707 to Juzswik et al.

Regarding claim 20: 
Yi discloses a communication device in a vehicle, comprising: 
a receiver configured to receive power from a battery of the vehicle and operate on a predetermined cycle in a reception standby state (disclosed throughout; see paragraphs 0016-0018 and Figure 1, for example; the communications device is at least the telematics unit 114, the receiver is included in the network access device (NAD) 180 (comprised of at least elements 124 and 126), and the vehicle is vehicle 102; when the ignition is turned off, the telematics unit runs off of the vehicle battery and enters a standby state (see paragraph 0028, for example); as indicated in Figures 2 and 5, the device operates on a predetermined cycle in the standby state); and 
a controller (at least the electronic processing device 128 of Figure 1, for example) configured to:
generate a plurality of count values corresponding to the receiver being cycled on and off, each of the plurality of count values being based on an operation time of the receiver multiplied by a first weight (every second, a count value is generated (and then decremented ,
[sum] the plurality of count values to generate a summation result (disclosed throughout (with the exception of the bracketed text); see Figures 2 and 5 and paragraphs 0032 and 0035, for example; in the standby state, the device operates a counter which is initialized to a value based on the vehicle battery “budget” (see paragraphs 0029-0030) and is decremented by a count value every cycle; Yi differs from the claim in that the counter in Yi decrements (rather than sums) a count value), and
in response to the summation result [exceeding] a predetermined value, adjust an operation cycle of the receiver or terminate operation of the communication device (disclosed throughout (with the exception of the bracketed text); see Figures 2 and 5 and paragraphs 0032 and 0035, for example; in the standby state, the device operates a counter which is initialized to a value based on the vehicle battery “budget” (see paragraphs 0029-0030) and is decremented by a count value every cycle; when the counter reaches zero, the communication device (telematics unit) is moved to an off state (terminating operation); Yi differs from the claim in that the counter in Yi decrements (rather than sums) a count value, and the determination to move to the off state is determined when the counter reaches zero (rather than when it exceeds a predetermined value)).
As noted above, Yi differs from the claim in that the counter in Yi decrements (rather than sums) a count value, and the determination to move to the off state is determined when the 

Regarding claim 26:
Yi discloses a communication device in a vehicle, comprising: 
a receiver configured to receive power from a battery of the vehicle, and operate on a predetermined cycle in a reception standby state (disclosed throughout; see paragraphs 0016-0018 and Figure 1, for example; the communications device is at least the telematics unit 114, the receiver is included in the network access device (NAD) 180 (comprised of at least elements 124 and 126), and the vehicle is vehicle 102; when the ignition is turned off, the telematics unit runs off of the vehicle battery and enters a standby state (see paragraph 0028, for example); as indicated in Figures 2 and 5, the device operates on a predetermined cycle in the standby state); 
a transmitter configured to receive the power from the battery of the vehicle (disclosed throughout; clearly the network access device (NAD) 180 (comprised of at least elements 124 and 126) also includes a transmitter as it is used for transmitting vehicle communications as indicated in 0020); and 
a controller (at least the electronic processing device 128 of Figure 1, for example) configured to:
generate a plurality of count values corresponding to the receiver being cycled on and off, each of the plurality of count values being based on an operation time of the receiver multiplied by a first weight (every second, a count value is generated (and then decremented from the Standby Counter); the count value corresponds to the standby or discontinuous reception (DRx) state, in which the receiver is discontinuously cycled on and off and is based on an operation time of the receiver (the elapsed one second of operation time) multiplied by a first weight; the first weight is set to either 1 or 10 (called the “no service factor” in paragraph 0031), depending on whether the device is in or out of service), 
[sum] the plurality of count values to generate a summation result (disclosed throughout (with the exception of the bracketed text); see Figures 2 and 5 and paragraphs 0032 and 0035, for example; in the standby state, the device operates a counter which is initialized to a value based on the vehicle battery “budget” (see paragraphs 0029-0030) and is decremented by a count value every cycle; Yi differs from the claim in that the counter in Yi decrements (rather than sums) a count value), and 
in response to the summation result [exceeding] a predetermined value, adjust at least one of an operation cycle of the receiver and an operation cycle of the transmitter or terminate operation of the communication device (disclosed throughout (with the exception of the 
As noted above, Yi differs from the claim in that the counter in Yi decrements (rather than sums) a count value, and the determination to move to the off state is determined when the counter reaches zero (rather than when it exceeds a predetermined value).  However, the use of a counter which accumulates (counts up) and determines when its value exceeds a predetermined value is known in the art.  Consider Juzswik, for example, which involves a method for monitoring the remaining battery capacity for a tire sensor in a vehicle, and is thus analogous art.  As indicated in Figures 3 and 4, Juzswik manages this battery monitoring using a counter which increments by a particular value (see steps 150 and 146).  The counter is compared to a predetermined value, taking corrective action when this predetermined value is exceeded.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform a simple substitution by using an incrementing counter (as suggested by Juzswik) in place of the decrementing counter in Yi to obtain the same predictable results.  That is, using an incrementing counter would have resulted in the same behavior as that found using the decrementing counter.  
Yi, modified, does not explicitly disclose the limitations that the controller generates the plurality of count values corresponding to the transmitter being cycled on and off, or the  an operation time of the transmitter multiplied by a second weight, the first weight being different than the second weight.  However, Juzswik further discloses incrementing the counter based on an operation time of the receiver (such as increment rate C in Figure 4) and separately incrementing the counter based on an operation time of the transmitter (such as increment rate A or B in Figure 4).  Further, Juzswik discloses a weight value for the transmitter count value based on the type of transmission (one weight for a sensory transmission and another weight for a regular transmit signal (see table 144 in Figure 4).  These weights are different as represented by the indication of “A” and “B”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yi, modified, to separately increment the counter based on whether a receiver or transmitter is active and to further include separate weight values for each of the transmitter and receiver.  The rationale for doing so would have been to more accurately calculate the remaining battery capacity by more precisely determining the amount of power drained for each particular activity that uses the battery.

Regarding claim 29: 
Yi discloses a method of controlling a communication device in a vehicle, the method comprising: 
operating a receiver in the communication device on a predetermined cycle in a reception standby state while the receiver receives power from a battery of the vehicle (disclosed throughout; see paragraphs 0016-0018 and Figure 1, for example; the communications device is at least the telematics unit 114, the receiver is included in the network access device (NAD) 180 (comprised of at least elements 124 and 126), and the vehicle is vehicle 102; when ; and 
generating a plurality of count values corresponding to the receiver being cycled on and off, each of the plurality of count values being based on an operation time of the receiver multiplied by a first weight (every second, a count value is generated (and then decremented from the Standby Counter); the count value corresponds to the standby or discontinuous reception (DRx) state, in which the receiver is discontinuously cycled on and off and is based on an operation time of the receiver (the elapsed one second of operation time) multiplied by a first weight; the first weight is set to either 1 or 10 (called the “no service factor” in paragraph 0031), depending on whether the device is in or out of service),
[summing] the plurality of count values to generate a summation result (disclosed throughout (with the exception of the bracketed text); see Figures 2 and 5 and paragraphs 0032 and 0035, for example; in the standby state, the device operates a counter which is initialized to a value based on the vehicle battery “budget” (see paragraphs 0029-0030) and is decremented by a count value every cycle; Yi differs from the claim in that the counter in Yi decrements (rather than sums) a count value), and
in response to the summation result [exceeding] a predetermined value, adjusting an operation cycle of the receiver or terminating operation of the communication device (disclosed throughout (with the exception of the bracketed text); see Figures 2 and 5 and paragraphs 0032 and 0035, for example; in the standby state, the device operates a counter which is initialized to a value based on the vehicle battery “budget” (see paragraphs 0029-0030) and is decremented by a count value every cycle; when the counter reaches zero, the communication 
As noted above, Yi differs from the claim in that the counter in Yi decrements (rather than sums) a count value, and the determination to move to the off state is determined when the counter reaches zero (rather than when it exceeds a predetermined value).  However, the use of a counter which accumulates (counts up) and determines when its value exceeds a predetermined value is known in the art.  Consider Juzswik, for example, which involves a method for monitoring the remaining battery capacity for a tire sensor in a vehicle, and is thus analogous art.  As indicated in Figures 3 and 4, Juzswik manages this battery monitoring using a counter which increments by a particular value (see steps 150 and 146).  The counter is compared to a predetermined value, taking corrective action when this predetermined value is exceeded.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform a simple substitution by using an incrementing counter (as suggested by Juzswik) in place of the decrementing counter in Yi to obtain the same predictable results.  That is, using an incrementing counter would have resulted in the same behavior as that found using the decrementing counter.  

Regarding claim 21:
Yi, modified, discloses the limitation that the plurality of count values are based on an amount of current consumed by the receiver (disclosed throughout; see paragraphs 0003, 0028, and 0030 of Yi, for example).

Regarding claims 22 and 30:
Yi, modified, discloses the limitation that the first weight is variable based on at least one of an electric field, an inter-band movement, a handover between heterogeneous networks, and a change in service status (as indicated above, the weight is based on a change in service status (whether the device is in an “in service” or “no service” status).

Regarding claims 23 and 31:
Yi, modified, discloses the limitation that the predetermined value is a maximum operation count value corresponding to a current amount allocated to the communication device (as indicated above, the predetermined value (the initial value of the counter in Li, which is also the value to which the incrementing counter counts in Li, modified) is the maximum operation count value (the “battery budget”) as indicated in paragraphs 0029-0030).

Regarding claim 27:
Yi, modified, discloses the limitation wherein the plurality of count values are based on an amount of consumed current according to the operation time of the receiver (disclosed throughout; see paragraphs 0003, 0028, and 0030 of Yi, for example).  Yi does not explicitly disclose the limitation that the plurality of count values are based on an amount of consumed current according to the operation time of the transmitter.  However, as indicated above, Juzswik discloses a weight value for the transmitter count value based on the type of transmission (one weight for a sensory transmission and another weight for a regular transmit signal (see table 144 in Figure 4).  These weights are different as represented by the indication of 

Regarding claim 32:
Yi, modified, discloses the limitations of parent claim 29 as indicated above.  Yi, modified, discloses the limitations that each of the plurality of count values is based on the operation time of the receiver multiplied by the first weight (as indicated above, in Yi, every second, a count value is generated (and then decremented from the Standby Counter); the count value is based on an operation time of the receiver (the elapsed one second of operation time) multiplied by a first weight; the first weight is set to either 1 or 10 (called the “no service factor” in paragraph 0031), depending on whether the device is in or out of service).  
Yi, modified, does not explicitly disclose the limitations that each of the count values is based on an operation time of a transmitter in the communication device in a standby state while the transmitter receives the power from the battery of the vehicle.  However, Juzswik further discloses incrementing the counter based on an operation time of the receiver (such as increment rate C in Figure 4) and separately incrementing the counter based on an operation time of the transmitter (such as increment rate A or B in Figure 4).  Further, Juzswik discloses a 

Regarding claim 33: 
Yi, modified, discloses the limitations of parent claim 32 as indicated above.  Yi, modified, discloses the limitations that each of the plurality of count values is based on the operation time of the receiver multiplied by the first weight (as indicated above, in Yi, every second, a count value is generated (and then decremented from the Standby Counter); the count value is based on an operation time of the receiver (the elapsed one second of operation time) multiplied by a first weight; the first weight is set to either 1 or 10 (called the “no service factor” in paragraph 0031), depending on whether the device is in or out of service).  
Yi, modified, does not explicitly disclose the limitations that each of the count values is based on the operation time of the transmitter multiplied by a second weight.  However, Juzswik further discloses incrementing the counter based on an operation time of the receiver (such as increment rate C in Figure 4) and separately incrementing the counter based on an operation time of the transmitter (such as increment rate A or B in Figure 4).  Further, Juzswik discloses a weight value for the transmitter count value based on the type of transmission (one 

Regarding claim 34: 
Yi, modified, discloses the limitations of parent claim 33 as indicated above.  Yi does not explicitly disclose the limitation that the first weight is different from the second weight.  However, Juzswik further discloses incrementing the counter based on an operation time of the receiver (such as increment rate C in Figure 4) and separately incrementing the counter based on an operation time of the transmitter (such as increment rate A or B in Figure 4).  Further, Juzswik discloses a weight value for the transmitter count value based on the type of transmission (one weight for a sensory transmission and another weight for a regular transmit signal (see table 144 in Figure 4).  These weights are different as represented by the indication of “A” and “B”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yi, modified, to separately increment the counter based on whether a receiver or transmitter is active and to further include separate weight values for each of the transmitter and receiver.  The rationale for doing so would have been to more accurately calculate the remaining battery capacity by more precisely determining the amount of power drained for each particular activity that uses the battery.

Claims 24, 25, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0088910 to Yi et al in view of U.S. Patent 7,714,707 to Juzswik et al in view of U.S. Patent Application Publication 2004/0127206 to Van Bosch et al.

Regarding claim 24:
Yi, modified, discloses the limitations of parent claim 20 as indicated above.  Yi does not explicitly disclose the limitations of claim 24 that the controller is further configured to generate a control message for turning off the communication device.  However, Van Bosch discloses a similar system, which switches a transceiver to a power-off state when the battery is low (see step 116 in Figures 3-6, for example).  As indicated in paragraph 0049, this can be accomplished by sending a disable signal.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yi to explicitly indicate that the change to the off state is implemented using a control message as suggested by Van Bosch.  The rationale for doing so would have been to enable more system flexibility by having multiple modules responsible for portions of the functionality and to communicate with each other using control messages such as a disable signal.

Regarding claim 25:
Yi, as modified above, discloses the limitation that the control message includes a control message for early termination of the communication device before a preset reception standby time (as disclosed throughout, Yi is designed to turn off the telematics unit early in the case where the vehicle is out of coverage; that is, as indicated in paragraph 0030, the budget 

Regarding claim 35:
Yi, modified, discloses the limitations of parent claim 29 as indicated above.  Yi does not explicitly disclose the limitations of claim 35 of triggering a reception standby timer when the communication device enters the reception standby state; and generating a control message for controlling the communication device to be turned off when the reception standby timer expires.  However, Van Bosch discloses setting a timer when the receiver enters a low power state (see step 110 of Figures 3-6, for example) and also discloses generating a message for controlling the communication device to be turned off when the reception standby timer expires (see step 116 of Figure 3-6 and paragraph 0049, for example, which discloses that a disable signal is transmitted when the timer expires).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yi to include a timer for determining the maximum time to wait before turning off the transceiver as indicated in Van Bosch (which also checks for a low battery, analogous to the counter of Yi).  The rationale for doing so would have been to improve the reliability of the algorithm (by including multiple tests for the battery power) to ensure that the battery does not completely lose charge before turning off the transceiver.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 2, 2021